In an action on contract by a former employee of the defendant Associated Metals & Minerals Corporation to recover a balance claimed to be due as salary and commissions and for services rendered, in which the said defendant interposed counterclaims for moneys advanced and for injunctive relief against plaintiff and a cross complaint for injunctive relief against the third-party defendant, the said defendant Associated appeals from an order of the Supreme Court, Westchester County, dated May 1, 1962, which denied its motion for a change of venue from said county to New York County; the motion having been made on the ground that the convenience of material witnesses and the ends of justice would be promoted by such change (Civ. Prae. Act, § 187, subd. 3). Order affirmed, with $10 costs and disbursements payable by defendant Associated to the plaintiff. No opinion. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.